Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-15-00308-CR

                                      IN RE Richard A. PADILLA

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: June 3, 2015

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On May 18, 2015, relator Richard A. Padilla filed a petition for writ of mandamus seeking

an order from this court directing the district clerk to transmit his application for writ of habeas

corpus and the accompanying documents to the Texas Court of Criminal Appeals. This court does

not have jurisdiction to grant the requested relief. By statute, this court has the authority to issue a

writ of mandamus against “a judge of a district or county court in the court of appeals district” and

other writs as necessary to enforce our appellate jurisdiction. See TEX. GOV’T CODE ANN.

§ 22.221(a)-(b) (West 2004). We conclude the writ requested is not necessary to enforce our




1
 This proceeding arises out of Cause Nos. 2007CR4263 and 2007CR4264, styled The State of Texas v. Richard A.
Padilla, pending in the 399th Judicial District Court, Bexar County, Texas, the Honorable Ray Olivarri presiding.
                                                                             04-15-00308-CR


jurisdiction. Accordingly, relator’s petition for writ of mandamus is dismissed for lack of

jurisdiction.

                                             PER CURIAM

DO NOT PUBLISH




                                           -2-